The court erred in holding the appeal bond to be insufficient and in dismissing the appeal from the Justice's Court. True, the appeal bond misdescribed the judgment as to the amount recovered, naming $117 instead of $111.72, but in no other respect did it misdescribe it. It correctly stated the date of the judgment and contained recitals showing the number and style of the cause and *Page 463 
the court in which the judgment was rendered. That the misdescription complained of was not fatal to the appeal seems to be established by numerous authorities, of which we need cite only the following: Warren v. Marberry  Son, 85 Tex. 193
[85 Tex. 193]; Missouri, K.  T. Ry. v. Vowell, 34 S.W. Rep., 354; Niblo v. Dyer, 56 S.W. Rep., 216; Texas  P. Ry. v. Fields, 63 S.W. Rep., 653.
The judgment is therefore reversed and the cause remanded for a trial on the merits.
Reversed and remanded.